UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 FAWZI KHALED A.F. AL ODAH, et al.,

         Petitioners,

         v.                                                  Civil Action No. 02-828 (CKK)
 UNITED STATES, et al.,

         Respondents.


                                              ORDER
                                           (June 15, 2009)

        To ensure that the Guantanamo Review Task Force operating pursuant to Executive

Order No. 13,492 has not made any recommendations–and the Review Panel in connection with

the same has made no decisions–that would render unnecessary or otherwise inefficient the

further expenditure of judicial and party resources in this matter, it is, this 15th day of June,

2009, hereby

        ORDERED that Respondents’ counsel shall have an affirmative obligation to ascertain

whether the Guantanamo Review Task Force has made any recommendations regarding the

disposition of Petitioners and, if it has, to notify the Court of the same. If a recommendation

regarding the disposition of Petitioners has been made, Respondents’ counsel shall also have an

affirmative obligation to ascertain whether the Review Panel has made any decisions in

connection with the recommendations and, if so, to notify the Court with the results of such

decisions; it is further

        ORDERED that the obligations imposed on Respondents’ counsel pursuant to this Order
shall be immediate and ongoing.

       SO ORDERED.
                                              /s/
                                      COLLEEN KOLLAR-KOTELLY
                                      United States District Judge




                                  2